                                                                 FILED
                                                          2021 AUG 23 PM 1:48
                                                                CLERK
ANDREA T. MARTINEZ, Acting United States Attorney (#9313) U.S. DISTRICT COURT
CARLOS A. ESQUEDA, Assistant United States Attorney (#5386)
Attorneys for the United States of America
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Telephone: (801) 524-5682

                      IN THE UNITED STATES DISTRICT COURT
                                   DISTRICT OF UTAH

  UNITED STATES OF AMERICA,

         Plaintiff,                                 MOTION TO UNSEAL
                                                    INDICTEMNT AND CASE FILE
         vs.

  CODY M. JENSEN,                                   Case No. 2:21 cr 342 JNP


         Defendant.



       The United States of America, by and through the undersigned Assistant United

States Attorney, hereby moves the Court for an Order unsealing the indictment and case

file as the reason for sealing no longer exists and the defendant is in custody.

       DATED this 23rd day of August 2021.

                                           ANDREA T. MARTINEZ
                                           Acting United States Attorney


                                           /s/ Carlos A. Esqueda
                                           CARLOS A. ESQUEDA
                                           Assistant United States Attorney


                                              1
